Shaw, C. J.
The proprietors for whom the defendant acted if they have any remedy for the land taken for a public way, bj virtue of any agreement, have wholly mistaken their remedy The way was duly laid out by competent authority, and became a public way. The fact that the owner was a female, undei age, or under coverture, did not prevent the competent authori ties from appropriating it to the public use. They did no* derive that authority from any supposed or actual contract with the owner; nor could she, upon any alleged failure in the performance of any alleged contract, have power to annul the act of taking, and resume possession of the land thus appropriated to public use. Fencing in part the street, therefore, by hei command and in her right, could not be justified by the defendant, and was a public nuisance. Exceptions overruled